Citation Nr: 0020232	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in a decision 
entered in September 1994, denied service connection for 
post-traumatic stress disorder (PTSD).  

A hearing was held before an RO hearing officer in October 
1996.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran served as a heavy vehicle driver in Vietnam, 
and was assigned to the 2nd Platoon, 538th Transportation 
Company, a unit shown to have been subjected to enemy attack 
on several occasions from February 1 to July 31, 1968, at a 
time period during which the veteran was assigned to that 
unit.  

2.  The veteran is shown to have experienced at least one 
verified stressor incident in service, consisting of an enemy 
attack on a convoy which was hauling fuel in support of 
combat operations.  

3.  The medical evidence of record indicates that the veteran 
is currently diagnosed with PTSD, attributable to his 
verified stressor in service.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

No psychiatric disorder was noted in service medical records.  
When the veteran was examined in August 1970 for service 
separation, he denied having experienced "nervous trouble of 
any sort."  He was not found to have any psychiatric 
defects.  

Service personnel records disclose that the veteran served in 
Vietnam from December 16, 1967 to December 15, 1968.  He was 
assigned to the 538th Transportation Company.  His military 
occupational specialty (MOS) in Vietnam was that of Senior 
Heavy Vehicle Driver.  His awards included the National 
Defense Service Medal, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal w/ 60 Device.  He participated in the 
Vietnam Counteroffensive Phase III, Vietnam Counteroffensive 
Phase IV, Vietnam Counteroffensive Phase V, and Vietnam 
Counteroffensive Phase VI, and the Vietnam Tet 
Counteroffensive.  

Clinical records, dated from October 1993 to January 1994, 
reflect the veteran's treatment at a Vet Center.  It was 
reported that the veteran had symptoms suggestive of PTSD.  
The veteran was referred to a VA mental health clinic for 
evaluation.  According to a VA progress note of February 
1994, the assessment was rule out PTSD.  

Statements, dated from December 1993 to March 1994, were 
received from family members and from associates.  
Cumulatively, they were to the effect that the veteran had 
been an easy-going, respectful and caring individual before 
military service.  After his return from Vietnam, he was 
moody and resentful and displayed explosive behavior.  He 
became emotional and upset when discussing Vietnam 
experiences.  

The veteran provided a statement, dated in March 1994, in 
which he reported stressful experiences in Vietnam.  He 
stated that he was assigned to the 2nd Platoon, 538th 
Transportation Company.  After about two months in Vietnam, 
his platoon was sent to the Demilitarized Zone (DMZ) to 
participate in Operation Pegasus, the relief of Khe Sanh.  
His platoon's mission was to deliver fuel, which was carried 
in 8,500 gallon, J4-P tankers.  The 2nd Platoon serviced many 
installations in Vietnam, including Fort Evans, Dong Ha, and 
Utah (Wonder Beach).  These installations were constantly 
being shelled by the enemy.  One of his buddies, named Tom 
Studder, was hit by shrapnel during an enemy attack and had 
to be evacuated.  In addition, while in Vietnam, the veteran 
learned that another buddy, named [redacted], had been 
hit by incoming rounds.  

In addition to his statement describing claimed inservice 
stressors, the veteran provided photocopies of photographs.  
The veteran's notations on the photocopies indicate that they 
depict a destroyed fuel tanker and a destroyed helicopter.  
Also submitted were copies of material from an unidentified 
magazine relating a month-by-month chronology of military 
developments in Vietnam during 1968.  The veteran's notations 
on a photocopy of a map of Vietnam indicate fire bases and 
base camps in the DMZ that he supplied with fuel.  

A VA psychiatric examination was performed in April 1994.  
According to the veteran's history, he drove tankers, in 
Vietnam, which hauled fuel.  He was stationed in the DMZ and 
came under constant enemy attack.  Upon his return to the 
United States, he had outbursts of temper against those who 
degraded his experiences in Vietnam.  Specific traumatic 
experiences in Vietnam included being in a convoy when a 
buddy of his was hit in the hip, after his unit came under 
heavy mortar fire.  At Camp Evans, an ammunition dump blew up 
and he believed that a friend had been killed; however, he 
later discovered that the friend had survived the attack.  

On mental status interview, it was reported that the veteran 
had symptoms suggestive of PTSD.  He had recurrent 
distressing recollections of his time in Vietnam, as well as 
distressing dreams.  He appeared to attempt to avoid thoughts 
and feelings associated with Vietnam, as well as to avoid 
activities which would arouse recollections of Vietnam.  He 
reported feelings of detachment and estrangement from others.  
He showed signs of increased arousal, such as difficulty 
falling and staying asleep, irritability and outbursts of 
anger, difficulty concentrating, and exaggerated startle 
response.  The diagnosis on Axis I was PTSD.  

A hearing was held in October 1996 before an RO hearing 
officer.  In testimony, the veteran related that he was a 
heavy vehicle driver while in Vietnam.  He indicated that he 
was involved in delivering fuel to fire bases.  He noted that 
fuel tankers moved in convoys, which sometimes came under 
enemy attack.  He pointed out that the fuel tankers sometimes 
hit mines or were subjected to enemy small arms fire.  He 
stated that, on one occasion, shrapnel from an enemy mortar 
rocket attack on a troop tent lodged in the back of the shirt 
he was wearing.  

VA outpatient reports, dated from October 1995 to February 
1997 reflect the veteran's evaluation or treatment for 
various conditions, including PTSD.  

In a statement dated in June 1998, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
the RO's inquiry for verification of the veteran's claimed 
inservice stressors.  USASCRUR referenced important 
activities, during the period from February 1 to July 31, 
1968, of the 2nd Platoon, 538th Transportation Company, the 
veteran's unit of assignment in Vietnam.  An official record 
documented that the veteran's unit was located at both Dong 
Ha and Wunder Beach and participated in Operation Pegasus by 
hauling 610,000 gallons of JP-4 in direct support.  It was 
further reported that the enemy was active in I Corps 
Tactical Zone, especially in areas such as Hue and Dong Ha.  
Documents showed that installations at Wunder Beach, a 
location mentioned by the veteran, experienced mortar and/or 
rocket attacks.  In addition to rocket and mortar attacks, 
Dong Ha installations were plagued with artillery strikes 
from the DMZ.  

There was also documentation of attacks on Camp Evans, 
including one in which rounds impacted in the ammunition 
supply point and logistical support activity areas, causing 
extensive damage.  Lastly, documents indicated an attack on 
the Dong Ha Combat Base on June 20, 1968.  The Marine and 
Army Ammunition Supply Points were hit and almost completely 
destroyed, resulting in 12 U.S. military personnel being 
wounded and over 4,000 short tons of Army ammunition, and 
12,000 short toms of Marine ammunition being destroyed.  It 
was reported that U.S. Army casualty files did not list a 
"[redacted]" or a "[redacted]" as being wounded 
during Vietnam war.  

A statement, dated in September 1998, was received from an 
individual who identified himself as [redacted].  He 
related that he had served in Vietnam from December 1967 
until December 1968.  He stated that he served with the 
veteran in the 538th Transportation Company.  He indicated 
that they were based at Long Binh and that the unit, during 
the spring and summer of 1968, was on temporary duty at Dong 
Ha.  It was at Dong Ha that the unit delivered helicopter and 
diesel fuel to bases in that area.  In the summer of 1968, 
Mr. [redacted] was wounded by incoming mortar fire.  

II.  Analysis

The Board notes that the appellant's claim for service 
connection for PTSD is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f) (1999).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (Court) cited the 
three elements required by section 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  The Court further 
held that, if the claimed stressor is not combat-related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
The Court also held that, in order to permit judicial review 
of a denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen, supra., see also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

A review of the record discloses that the veteran was 
involved in driving trucks which delivered fuel to military 
installations in Vietnam.  The veteran's transportation unit 
serviced various installations in the area of the DMZ.  His 
unit participated in support of combat units during Operation 
Pegasus by hauling fuel.  The veteran has identified several 
installations in area of the DMZ that he claimed were subject 
to enemy rocket and/or mortar attacks, and a service 
department search of documents verifies that the specific 
units named had, in fact, come under enemy attack.  In view 
of the veteran's military duties in Vietnam which involved 
direct support of combat troops, and of the verified enemy 
attacks on units where the veteran claimed to have witnessed 
such attacks, there is a plausible basis in the record for 
the Board to determine that some of his claimed inservice 
stressors, in fact, occurred.  

Here, the veteran has identified as a principal stressor the 
attack on a convoy during which a friend and fellow 
serviceman, one Tom "Studder," was wounded.  The Board is 
aware that USASCRUR's search of casualty lists did not 
produce the individual named by the veteran.  However, 
subsequent to the report provided by USASCRUR, there was 
added to the record a statement from an individual who 
identified himself as [redacted].  In that 
statement, Mr. [redacted] stated that he served in Vietnam in the 
same unit as the veteran and verified that he was wounded in 
action.  The Board believes that Mr. [redacted] statement is 
credible.  

The Board finds that the evidence of record essentially 
verifies that the veteran was exposed to at least the 
principal stressor he alleges, and may also have been exposed 
to several others.  With regard to the medical evidence of 
record, the Board further finds that at least one VA examiner 
specifically rendered a diagnosis of PTSD based upon 
consideration of the veteran's military history, to include 
his verified stressor, thus establishing medical evidence of 
a causal nexus between his current symptomatology and the 
specific claimed inservice stressor.  This diagnosis of PTSD 
is consistent with several other medical records in the 
claims folder, which, 

at minimum, point to a diagnosis of PTSD.  Accordingly, the 
Board concludes that service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for PTSD is disorder is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

